Case 1:18-cv-25072-RNS Document 97 Entered on FLSD Docket 06/04/2020 Page 1 of 1



                               United States District Court
                                         for the
                               Southern District of Florida

   Diane McBride, Plaintiff,         )
                                     )
   v.                                )
                                     ) Civil Action No. 18-25072-Civ-Scola
   Wal-Mart Stores East, L.P.,       )
   Defendant.                        )
          Order Adopting Magistrate’s Report and Recommendation
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Defendant’s motion for sanctions
  against the Plaintiff. (Def.’s Mot., ECF No. 72.) On May 15, 2020, Judge Torres
  issued a report, recommending that the Court grant the motion in part and deny
  the motion in part. (R. & R., ECF No. 96.) No objections have been filed and the
  time to object has passed. As a result, the Court reviews Judge Torres’s report
  for clear error. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).
  Having considered Judge Torres’s report, the record, and the relevant legal
  authorities, the Court finds the report and recommendation cogent and
  compelling.
         Accordingly, the Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 96), and the motion is granted in part and denied
  in part (ECF No. 72). The Court hereby precludes any testimony from the
  Plaintiff at trial.
         Done and ordered at Miami, Florida, on June 3, 2020.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
